               Case 17-01393-RAM        Doc 178     Filed 04/22/19     Page 1 of 15



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:

JADE WINDS ASSOCIATION, INC.,                               Case No. 15-17570-RAM

      Debtor.                                               Chapter 11
_________________________________/

JADE WINDS ASSOCIATION, INC.,

         Plaintiff,

v.                                                          Adv. P. 17-01393-RAM

FIRST SERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
________________________________/

    JADE WINDS’ RESPONSE TO FIRSTSERVICE’S MOTION FOR CLARIFICATION,
    RECONSIDERATION AND MODIFICATION OF SUMMARY JUDGMENT ORDER

         Plaintiff Jade Winds Association, Inc. (“Jade Winds”), by and through undersigned counsel

and pursuant to this Court’s Order Setting Briefing Schedule [ECF No. 176], hereby responds in

opposition to the Motion for Clarification, Reconsideration, and Modification (“Motion”) [ECF

No. 175] of the Court’s Order Denying Summary Judgment (“Order”) [ECF No. 170], filed by

Defendant FirstService Residential Florida, Inc. (“FirstService”). For the reasons that follow, the

Court should deny the Motion. 1




1
  In the Motion, FirstService seeks both clarification and reconsideration and modification of the
Order. Because the requested relief is reviewed under differing legal standards, see United States
v. Philip Morris USA Inc., 793 F. Supp.2d 164, 168 (D. D.C. 2011), Jade Winds addresses each
request in turn.
             Case 17-01393-RAM          Doc 178      Filed 04/22/19    Page 2 of 15
                                                                           Adv. P. 17-01393-RAM


I.     FirstService’s Request for Clarification

       FirstService improperly asks this Court for clarification, and not reconsideration, of

numerous rulings in the Order that are plain and clear. “The general purpose of a motion for

clarification is to explain or clarify something ambiguous or vague, not to alter or amend.” Philip

Morris USA, 793 F. Supp. 2d at 168, quoting Resolution Trust Corp. v. KPMG Peat Marwick,

1993 WL 211555, at *2 (E.D. Pa. June 8, 1993) (emphasis added). This Court should deny the

request for clarification in all respects as it fails to identify any ambiguities or vague language

within the Order.

       A. The Court unequivocally “reject[ed]” FirstService’s interpretation of the liability
          clause, and clarification is unwarranted

       FirstService first asks that the Court “clarif[y]” its “adopt[ion of] the Plaintiff’s

interpretation of [the liability] clause” (Order at 6), which found “that the Plaintiff may recover

damages stemming from acts caused by or arising solely out of the Defendant’s breach of contract

or tortious conduct even if there were third parties involved.” See Motion at 2, Order at 6.

Specifically, it seeks only to determine whether the above quoted language “alters the restricted

causation requirement under the plain language of the … Liability Clause.” See Motion at 2. It

muses that “[o]ne could read the Court’s statement quoted above to alter the causation element of

the … Liability Clause by removing the modifier ‘solely.’” Id. That, being the entirety of

FirstService’s argument, it is simply an attempt to have the Court redetermine an exact issue that

it previously decided, which is entirely inappropriate for a motion to clarify (even more so than in

a motion for reconsideration). See Philip Morris, 793 F. Supp.2d at 168. Because there exists

nothing more for the Court to explain as the Order is not vague or ambiguous, and because

FirstService has entirely failed to show any such dubiety, the requested relief should be denied.




                                                 2
                 Case 17-01393-RAM      Doc 178      Filed 04/22/19    Page 3 of 15
                                                                           Adv. P. 17-01393-RAM


        In its Order, the Court acknowledged the arguments of both parties and addressed each in

turn, and unequivocally “reject[ed] Defendant’s interpretation of this provision” which is the same

position that it reiterates in the Motion. Moreover, the Court expounded upon its reasoning by

noting the absurdity that would result if the liability provision (drafted by FirstService) was

interpreted as it sought. See Order at 6 (“If this provision exculpated the Defendant simply because

the damage or loss involved acts or omissions by others, it would render illusory significant

portions of the contract.”). The Court’s unequivocal rejection of the very issue that FirstService

raises in the Motion renders this argument meritless and inappropriate for a motion for

clarification.

        B. The Court has not been asked to and has yet to determine relative burdens of
           proof; clarification is inappropriate

        FirstService next contends that the Court should “clarif[y]” “whether the terms [sic]

‘tortious conduct’” in its holding that “Plaintiff may recover damages stemming from acts caused

by Defendant’s ... tortious conduct” “means gross negligence or whether the ruling modifies the

… liability clause to include ‘tortious conduct’ other than gross negligence.” See Motion at 2. The

Court need not clarify an issue that has yet to be decided. The Court has not been presented with

the question of which standard of liability to apply, whether it be gross negligence or ordinary

negligence and because the issue was not determined by the Order, clarification is improper and

unwarranted. The fact that the standard of liability was not before the Court on FirstService’s

Motion for Summary Judgment was even noted in the Order. See Order at 13 (“[T]he Court raised

the issue of whether the Plaintiff would be required to prove gross negligence in connection with

Defendant’s retention and supervision duties. The Court is not ruling on this issue now because it

was not briefed.”). Because the Court has not yet ruled on the relative burdens of proof for each




                                                 3
             Case 17-01393-RAM           Doc 178      Filed 04/22/19     Page 4 of 15
                                                                            Adv. P. 17-01393-RAM


of Jade Winds’ claims, there could be no ambiguity in an issue not yet presented before this Court;

thus, clarification is unnecessary.

       C. The Court explicitly permitted recovery for tortious conduct, including breach of
          fiduciary duties

       FirstService, in an obvious attempt at an impermissible second bite of the apple, next asks

the Court to “clarif[y]” whether it “ruled that the … Liability Clause does not limit or bar claims

for breach of fiduciary duty or whether that issue remains open in this proceeding.” See Motion

at 2. Again, FirstService ignores the Court’s clear and unambiguous language holding that “the

Plaintiff may recover damages stemming from acts caused by or arising solely out of the

Defendant’s breach of contract or tortious conduct.” See Order at 6 (emphasis added). In Florida,

“[b]reach of fiduciary duty is a common law tort.” Gracey v. Eaker, 837 So. 2d 348, 353 (Fla.

2002); In re Trafford Distrib. Ctr., Inc., 431 B.R. 263, 290 (Bankr. S.D. Fla. 2010) (under Florida

law, “[a] fiduciary who commits a breach of her duty as a fiduciary is guilty of tortious conduct,

and the wronged party is entitled to tort damages for harm caused by the breach of duty”)

(emphasis added).

       The Court plainly stated that “Plaintiff may recover damages stemming from ... tortious

conduct.” There existing no ambiguity, and because breach of fiduciary duty is encompassed by

the Court’s unequivocal statement, the Court should reject clarification.

       D. FirstService failed to present any argument that §§ 3.3 and 3.4 of the Contract bar
          Jade Winds’ recovery

       FirstService also “seeks clarification as to whether the Court ruled on the specific limitation

of liability clauses set forth” in §§ 3.3 and 3.4 of the Contract. However, FirstService failed in its

Motion for Summary Judgment to present any argument whatsoever as to §§ 3.3 and 3.4. A party

“cannot readily complain about the entry [or denial] of a summary judgment order that did not

consider an argument they chose not to develop for the district court at the time of the summary


                                                  4
             Case 17-01393-RAM           Doc 178       Filed 04/22/19     Page 5 of 15
                                                                             Adv. P. 17-01393-RAM


judgment motions.” Johnson v. Board of Regents, 263 F.3d 1234, 1264 (11th Cir. 2001) (internal

citations and alterations omitted). This is because “[t]here is no burden upon the district court to

distill every potential argument that could be made based upon the materials before it on summary

judgment. Rather, the onus is upon the parties to formulate arguments.” Resolution Trust Corp.

v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995); see also A.L. v. Jackson County Sch. Bd.,

2015 WL 9487789, at *11 (11th Cir. Dec. 30, 2015) (affirming district court’s ruling that litigants

waived claims on summary judgment by failing to properly brief them).

       There exists nothing to clarify. The entirety of FirstService’s argument on summary

judgment regarding the liability provisions of the Contract concerned the term “solely” in the

liability clause (§ 9 of the Contract) and not §§ 3.3 and 3.4. In fact, the only time §§ 3.3 and 3.4

are mentioned in the Motion for Summary Judgment for purposes of limiting liability, FirstService

merely stated, “The Contract also contains specific limitation of liability provisions relating to

construction management services and legal advice. The Contract is clear that FirstService is not

authorized or obligated to provide advice, and that FirstService does not provide the services of a

construction manager or an engineer.” [ECF 143 at 5]. That is it. That is not argument and fails

to present an issue warranting clarification. FirstService vaguely referenced these sections buried

within its rejected contractual liability argument and never developed them for the record. It did

not cite the sections’ language, case law supporting its argument, mention them in the Reply, or

even direct the Court to them at the summary judgment hearing. Courts may only issue rulings on

issues that the parties actually make in their motions, not ones that could have been made. “Judges

are not like pigs, hunting for truffles buried in briefs.” Smith v. Secretary, Dept. of Corr., 572 F.3d

1327, 1352 (11th Cir. 2009), quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991);

United States v. Massey, 443 F.3d 814, 819 (11th Cir. 2006) (an issue is not adequately presented




                                                   5
             Case 17-01393-RAM           Doc 178      Filed 04/22/19     Page 6 of 15
                                                                            Adv. P. 17-01393-RAM


unless it was raised in a way that the district court could not misunderstand it); Independent Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (holding that courts cannot manufacture

arguments for parties and should not consider claims not fully argued).

       FirstService cannot now assert that the Court failed to address an argument that

FirstService did not advance. It had at the very least three occasions to develop its new-found

argument concerning §§ 3.3 and 3.4: in its Motion for Summary Judgment, its Reply, and at the

hearing on its Motion for Summary Judgment. It failed to do so on any of those occasions. Even

in the present Motion, FirstService does not develop any argument concerning §§ 3.3 and 3.4

absent the bald statements that the sections exist. There is nothing for this Court to clarify as the

Court ruled on all properly raised arguments. A request for clarification is not a venue to raise

new issues neglected by the movant previously.

       E. There exists no ambiguity in the Court’s statement that “Defendant owes the
          Plaintiff fiduciary duties”

       FirstService next asks the Court to “clarif[y]” whether it found that a fiduciary relationship

existed. It directs the Court to two statements that it contends are inconsistent. First, it notes the

Order’s plain and clear statement that “[t]he Defendant owes the Plaintiff fiduciary duties under

Florida law.” See Order at 10. It then strangely asks this Court to clarify whether it ruled that a

fiduciary relationship exists, notwithstanding the following statement in the Order:

       At this state in the litigation, the Plaintiff has not had a sufficient opportunity to
       develop the record with regard to its dependence on the Defendant, the Defendant’s
       alleged breach(es), or the damages sustained as a result of the Defendant’s alleged
       breaches. Therefore, under the legal standards for proving a breach of fiduciary
       duty claim, summary judgment is premature.

Id. at 12. These statements are not inconsistent and require no clarification, as they are not vague

or ambiguous. The Court ruled unequivocally that FirstService owes fiduciary duties to Jade

Winds. What the Court has yet to rule on, however, is whether Jade Winds was reliant on



                                                  6
             Case 17-01393-RAM          Doc 178       Filed 04/22/19    Page 7 of 15
                                                                           Adv. P. 17-01393-RAM


FirstService’s consult and advice in each of its alleged wrongs such that a claim for breach of

fiduciary duty can succeed. In other words, the Court unambiguously determined that fiduciary

duties exist, but the parties have not yet had opportunity to prove reliance upon the fiduciary such

that a breach of fiduciary duty claim may lie. Because there are no discrepancies in the Court’s

statement that “[FirstService] owes [Jade Winds] fiduciary duties” and its acknowledgement of

what elements Jade Winds will be required to prove at trial and the current state of discovery,

clarification is unnecessary and inappropriate.

       F. The Court found that fiduciary duties arise from sources other than Florida
          Statutes § 468.4334

       FirstService also “seeks clarification as to whether the Court found fiduciary duties arise

from sources other than Fla. Stat. § 468.4334.” See Motion at 4. There is no need for clarification

as to this issue either as the Court unquestionably did just that and stated so at the hearing on the

FirstService’s Motion for Summary Judgment, noting that the duty existed at common law. Apart

from ruling that “the Defendant owes the Plaintiff fiduciary duties under Florida law” (Order at

10), the Court also considered and ruled upon Jade Winds’ alternative theories of an established

duty. At page 14 of its Response to First Service’s Motion for Summary Judgment [ECF No. 162],

Jade Winds argued that “FirstService has statutorily imposed and common law express and

implied fiduciary” duties. In advancing this position, Jade Winds explained that “beyond” the

statutory duties imposed by Fla. Stat. § 468.4334, “the nature of the parties’ agent principal

relationship and FirstService’s undertakings and common law supervisory obligations give rise to

an express fiduciary duty.” Id. In support thereof, Jade Winds relied upon Stone Invest Dakota

LLC v. De Bastos, 2015 WL 6997979 at *3 (S.D. Fla. Nov. 12, 2015), which recognized that a

“breach of fiduciary duty claim is viable even if there is an underlying oral or written contract.”

Furthermore, Jade Winds argued that a fiduciary relationship can be implied in law, relying on the



                                                  7
                Case 17-01393-RAM        Doc 178      Filed 04/22/19     Page 8 of 15
                                                                            Adv. P. 17-01393-RAM


Florida Supreme Court’s decision in Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002), to support

that the nature of FirstService’s and Jade Winds’ relationship also gave rise to a fiduciary

relationship.

       The Court adopted Jade Winds’ rationale and explained at the hearing on the Motion for

Summary Judgment that even apart from the statutorily imposed duties of Fla. Stat. § 464.4334,

FirstService had express and implied fiduciary duties at common law. Specifically, the Court

noted that “the Contract includes provisions recognizing a principal/agent relationship which

traditionally is fiduciary.” See Order at 11. To support the additional relief, the Court, like Jade

Winds, cited to Stone Invest Dakota, to hold that “contractual acknowledgement of a fiduciary

relationship does not bar pursuit of an independent breach of fiduciary claim.” Id. (quoting the

exact same language from Stone Invest Dakota that Jade Winds did in its Response, that a breach

of fiduciary duty claim is viable “even if there is an underlying oral or written contract”).

       Taking it a step further, the Court likewise determined (as Jade Winds argued) that there

exist fiduciary duties implied at law based on the nature of the parties’ relationship. In support

thereof, the Court quoted directly from Jade Winds’ Response to the Motion for Summary

Judgment, stating “‘Where confidence is reposed by the weaker party and trust accepted by the

other,’ there exists a fiduciary relationship under Florida law.” See Order at 12 (citing Response

at 16-17). The adopted language from Jade Winds’ Response was, in turn, the same direct quote

from Evans that Jade Winds argued supported implied fiduciary duties at law. Therefore, because

the Court unquestionably determined that fiduciary duties arise from sources other than Fla. Stat.

§ 468.4334, clarification is unwarranted since there exists no vagueness or ambiguity in the Order.

The Motion for Clarification should be denied in its entirety.




                                                  8
             Case 17-01393-RAM           Doc 178      Filed 04/22/19     Page 9 of 15
                                                                             Adv. P. 17-01393-RAM


II.    FirstService’s Request for Reconsideration or Modification

       In its only request solely for reconsideration, and not clarification, FirstService asks the

Court to reconsider whether Fla. Stat. § 468.4334 can provide recourse for Jade Winds’ fiduciary

duty claims. In advancing its position, it contends that, because the “legislature did not intend to

create a fiduciary duty on the part of CAMs or Management Companies when it created 468.4334,

the Court ruled erroneously.” See Motion at 3. As explained below, because the Legislature is

presumed to know the existing state of the law, the nature of the relationship elucidated by the

Legislature between CAMs (community association managers) and condominium associations

undeniably provides for a fiduciary relationship between the parties.

       A. Legal Standard for Motion for Reconsideration or Modify

       “‘It is well-settled that motions for reconsideration are disfavored’” and that such relief “‘is

an extraordinary remedy to be employed sparingly.’” Krstic v. Princess Cruise Lines, Ltd. (Corp),

706 F. Supp.2d 1271, 1282 (S.D. Fla. 2010), quoting In re Garcia, 2002 WL 32372583, *1 (S.D.

Fla. Nov. 4, 2002). It is entirely inappropriate to “use” the motion “to ask the Court to rethink

what the Court … already thought through – rightly or wrongly.” In re Garcia at *1 (citations and

quotes omitted).

       Ultimately, “a party[] must demonstrate why the court should reconsider its prior decision

and ‘set forth facts or law of a strongly convincing nature to induce the court to reverse its prior

decision.’ A motion for reconsideration should raise new issues, not merely address issues

litigated previously.” Socialist Workers Party v. Leahy, 957 F. Supp. 1262, 1263 (S.D. Fla. 1997)

(internal citations omitted). “‘Courts have distilled three major grounds justifying reconsideration:

(1) an intervening change in controlling law; (2) the availability of new evidence; and (3) the need

to correct clear error or manifest injustice.’” Karpovich v. Green Cove Holding, Inc., 2006 WL




                                                  9
             Case 17-01393-RAM          Doc 178        Filed 04/22/19   Page 10 of 15
                                                                            Adv. P. 17-01393-RAM


8432743, at *1 (S.D. Fla. Oct. 20, 2006), quoting Cover v. Wal-Mart Stores, Inc., 148 F.R.D. 294,

295 (M.D. Fla. 1993) (citations omitted). None of these factors is presented in the Motion.

       B. Florida Statutes § 468.4334 Provides for Statutorily Imposed Duties

       Confusingly, FirstService argues without support that Fla. Stat. §468.4334 provides only

for “professional practice standards” and not “tort dut[ies] or fiduciary dut[ies].” See Motion at 3.

It continues by asking the Court to consider the “notabl[e] ... title of section 468.4334,” which is

“Professional practice standards; liability.” Id. (emphasis added). If the Legislature intended only

to provide for “professional practice standards” it would not have included “liability” in the title.

For liability to exist, certain prerequisites are presupposed, namely: duty, breach, causation and

damages. Without those prerequisites, there can exists no “liability” at all. Moreover, in creating

a statute, legislatures are “presumed to know the current state of the law when a statute is enacted.”

Knowles v. Beverly Enterprises-Florida, Inc., 898 So. 2d 1, 21 (Fla. 2004), quoting Collins Inv.

Co. v. Metropolitan Dade County, 164 So. 2d 806, 809 (Fla. 1964).

       Under this law, it is clear that when Fla. Stat. § 468.4334 was enacted, the Legislature is

presumed to know that in Florida the nature of the parties’ agent principal relationship can give

rise to express and implied fiduciary duties that are not preempted by their contractual relationship.

See, e.g., Stone Invest, 2015 WL 6997979 at *3; Capital Bank v. MVB, Inc., 644 So. 2d 515, 518

(Fla. 3d DCA 1994) (“[fiduciary duties] expressly created by contract” are those “such as

principal/agent”). Furthermore, before the statute was enacted, the Florida Supreme Court had

previously “characterized a fiduciary relationship in the following manner”:

       The relation and duties involved need not be legal; they may be moral, social,
       domestic or personal. If a relation of trust and confidence exists between the parties
       (that is to say, where confidence is reposed by one party and a trust accepted
       by the other, or where confidence has been acquired and abused), that is
       sufficient as a predicate for relief. The origin of the confidence is immaterial.

Evans, 814 So. 2d at 374 (emphasis added) (citation omitted).


                                                  10
               Case 17-01393-RAM          Doc 178        Filed 04/22/19   Page 11 of 15
                                                                              Adv. P. 17-01393-RAM


          In adopting Fla. Stat. § 468.4334, the Legislature was thus aware that the specific language

used would have a peculiar meaning in the law:

          A ... community association management firm is deemed to act as agent on behalf
          of a community association as principal within the scope of authority authorized
          by a written contract or under this chapter. A community association manager and
          a community association management firm shall discharge duties performed on
          behalf of the association as authorized by this chapter loyally, skillfully, and
          diligently; dealing honestly and fairly; in good faith; with care and full disclosure
          to the community association; accounting for all funds; and not charging
          unreasonable or excessive fees.

Fla. Stat.§ 468.4334 (emphasis added). The Legislature’s particularized language in § 468.4334

is of such nature that only one inference can be drawn – it intended to impose liability on

community association managers for breach of fiduciary duty if they do not act in good faith,

honestly, loyally, and skillfully, which are terms synonymous with a breach of fiduciary duty at

common law. See Donahue v. Davis, 68 So. 2d 163 (Fla. 1953) (describing the standard for a

fiduciary duty being as being “the finest and highest loyalty”); Gossett v. St. Paul Fire & Marine

Ins. Co., 427 So. 2d 386, 387 (Fla. 4th DCA 1983) (noting that fiduciaries must act with “utmost

good faith, fairness, and honesty”). The Court also acknowledged these principles at the hearing

on the Motion for Summary Judgment, where it recognized the Legislature’s codification of the

common law. The existence of a statutory fiduciary duty is evident and there is no basis upon

which this Court can find that it made a clear error of law. Therefore, reconsideration should be

denied.

          FirstService alternatively asks the Court to only impose a statutory fiduciary duty as of July

1, 2014 when the statute was enacted, but such a ruling is not only improper relief at this juncture,

but also would be inconsequential because, as discussed above, the Court found fiduciary duties

separate from the duties imposed by § 468.4334. Specifically, it noted that the nature of the parties’

relationship gave rise to a fiduciary relationship under Florida common law. See Order at 11-12.



                                                    11
            Case 17-01393-RAM           Doc 178       Filed 04/22/19    Page 12 of 15
                                                                            Adv. P. 17-01393-RAM


There being no clear error of law given the Court’s alternative rulings, the request to clarify or

reconsider this issue should similarly be denied.

III.   Requests for Clarification or Reconsideration or Modification

       FirstService lastly asks that the Court both reconsider and clarify two issues. In applying

the legal principles set forth above applicable for motions for clarification and reconsideration,

this Court should deny the Motion.

       A. Duty to “Protect”

       In a scanty paragraph, FirstService argues that, at page 12 of the Order, the Court

“interpret[ed] the Contract to include a duty owed by FirstService to ‘protect’ Jade Winds,” and

claims that because “[t]he Contract does not contain the term ‘protect,’” the Court ruled

erroneously. See Motion at 4. No relief should be granted because FirstService misreads the cited

passage of the Order.

       To be clear, in stating that “the Contract corroborates what has been alleged by the Plaintiff,

which is that the Defendant agreed to advise, counsel and protect the Plaintiff” (Order at 12), the

Court was ruling on extra-contractual fiduciary duties imposed on FirstService, and looked only

to the Contract which also evinced the relationship of the parties. FirstService’s argument is

therefore meritless, as encompassed within the duties of a fiduciary is the duty to “protect” and act

in the best interest of the entity. See, e.g., Titus v. Emmco Ins. Co., 109 So. 2d 781, 782 (Fla. 3d

DCA 1959) (recognizing the duty of a fiduciary to “protect”); Florida Bar v. Golden, 566 So. 2d

1286 (Fla. 1990) (recognizing the fiduciary duties lawyers possess “to protect the interests of all

parties having interest” in escrowed funds); Invo Fla. Inc. v. Somerset Venturer, Inc., 751 So. 2d

1263, 1267 (Fla. 3d DCA 2000) (recognizing that a director has a fiduciary relationship with the

company and must protect the company’s interests); Lumbermens Mut. Cas. Co. v. Dadeland Cove




                                                 12
             Case 17-01393-RAM          Doc 178        Filed 04/22/19    Page 13 of 15
                                                                             Adv. P. 17-01393-RAM


Section One Homeowners’ Ass’n, Inc., 2007 WL 2979828, at *2 (S.D. Fla. Oct. 11, 2007)

(recognizing a homeowners’ association’s fiduciary “duty to protect and maintain the property

commonly shared by the owners”). This exercise in semantics need not be clarified or reconsidered

by this Court as fiduciaries have a duty to protect, no matter how much FirstService vainly desires

to minimize the obligations it undertook in its mismanagement of Jade Winds.

       B. Duty to Retain Vendors

       Finally, FirstService asks that the Court “clarify or reconsider” its ruling that “[t]he

Contract is a management contract drafted by the Defendant that includes supervisory obligations

and obligations to retain vendors to provide services to the Plaintiff association.” See Motion at

5; Order at 5. Specifically, FirstService seeks “clarification of the Court’s ruling to determine

whether the Court intended to interpret the Contract to require FirstService to retain vendors

without obtaining board direction and approval.” See Motion at 5. Again, clarification is

unnecessary and the Court should reject FirstService’s quibbling. The Court made no such

conclusion and did not reference the duties owed by the board at all – there exists nothing to clarify.

The Court merely noted the obligations that FirstService undertook pursuant to the Contract and

accurately characterized its provisions. FirstService’s failure to present this Court with any

vagueness, ambiguities, new law, new evidence, or clear error of law whatsoever renders both

clarification and reconsideration inappropriate. The Motion should be denied.

IV.    Conclusion

       The Court’s Order Denying FirstService’s Motion for Summary Judgment adequately

addressed all issues raised and there exists no need for the “extraordinary” remedy of

reconsideration or clarification. FirstService has presented no ambiguity or vagueness that

mandates clarification and has failed to identify any change in the law, new evidence, or manifest

error that would require reconsideration. Its evident displeasure with the Order does not support


                                                  13
             Case 17-01393-RAM          Doc 178       Filed 04/22/19    Page 14 of 15
                                                                            Adv. P. 17-01393-RAM


the relief that it seeks, nor does its insincere parsing of the language of the Order justify

“clarification”. In light of the foregoing, the Motion should be denied in its entirety.

                                                       Respectfully submitted,

                                                       COFFEY BURLINGTON, P.L.
                                                       2601 South Bayshore Drive, Penthouse
                                                       Miami, Florida 33133
                                                       Tel: 305-858-2900
                                                       Fax: 305-858-5261

                                                       By: /s/ Daniel F. Blonsky
                                                          Kendall B. Coffey, Esq.
                                                          Florida Bar No. 259861
                                                          kcoffey@coffeyburlington.com
                                                          Daniel F. Blonsky, Esq.
                                                          Florida Bar No. 972169
                                                          dblonsky@coffeyburlington.com
                                                          Justin E. King, Esq.
                                                          Florida Bar No. 121408
                                                          jking@coffeyburlington.com
                                                          groque@coffeyburlington.com
                                                          yvb@coffeyburlington.com
                                                          service@coffeyburlington.com

                                                              and

                                                       SHRAIBERG, LANDAU & PAGE, P.A.
                                                       2835 NW Executive Center Drive, #300
                                                       Boca Raton, Florida 33431
                                                       Tel: 561-443-0800
                                                       Fax: 561-998-0047

                                                       By:/s/ Eric Pendergraft
                                                               Eric Pendergraft
                                                               Florida Bar No. 91927
                                                               ependergraft@slp.law

                                                       Attorneys for Jade Winds Association




                                                 14
             Case 17-01393-RAM          Doc 178        Filed 04/22/19   Page 15 of 15
                                                                            Adv. P. 17-01393-RAM


                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Mail through the Case Management/Electronic Case Filing to those parties

registered to receive electronic notices of filing in this case on this the 22nd day of April 2019.



                                                        By: /s/ Daniel F. Blonsky
                                                                Daniel F. Blonsky


                                         SERVICE LIST

 Kristopher E. Pearson, Esq.
 Stearns Weaver Miller Weissler
 Alhadeff & Sitterson, P.A.
 Museum Tower, Suite 2200
 150 West Flagler Street
 Miami, FL 33130
 Phone: (305) 789-3200
 Fax: (305) 789-2688
 kpearson@stearnsweaver.com




                                                  15
